Case: 12-16568   Date Filed: 08/16/2013   Page: 1 of 4




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-16568
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:12-cr-20623-JAL-1



UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

versus

FARUT JENNIFER RUIZ MENDEZ,
a.k.a. Gabriel Lacayo,

                    Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 16, 2013)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-16568      Date Filed: 08/16/2013   Page: 2 of 4


      Farut Jenniffer Ruiz Mendez appeals his 52-month sentence, imposed within

the applicable Sentencing Guidelines range, after pleading guilty to one count of

reentry by a deported alien, in violation of 8 U.S.C. §§ 1326(a) and (b)(2). On

appeal, Mendez argues that his sentence was substantively unreasonable, in light of

the 18 U.S.C. § 3553(a) factors, because the district court placed too much

emphasis on his criminal history, and failed to weigh mitigating evidence of his

family circumstances. Mendez also contends that his 52-month sentence falls near

the high end of the Sentencing Guidelines range, in contrast to the low-end

sentences received in other multiple reentry cases. Finding no reversible error on

the part of the district court, we affirm.

      This court reviews the reasonableness of a sentence under a deferential

abuse of discretion standard of review. Gall v. United States, 552 U.S. 38, 41, 128

S. Ct. 586, 591 (2007). Under this standard, we will not vacate a sentence unless

the district court’s ruling constitutes a clear error of judgment. United States v.

Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc). In reviewing the substantive

reasonableness of a sentence, we must ensure that the district court imposed a

sentence “sufficient, but not greater than necessary to comply with the purposes”

of sentencing, including the need to reflect the seriousness of the offense, promote

respect for the law, provide just punishment for the offense, deter criminal conduct,

and protect the public from the defendant’s future criminal conduct. See 18 U.S.C.


                                             2
              Case: 12-16568     Date Filed: 08/16/2013    Page: 3 of 4


§ 3553(a)(2). In imposing a particular sentence, the court must also consider the

nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the applicable guideline range, the

pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)–(7).

      The appellant bears the burden of showing that the sentence is unreasonable

in light of the record and the § 3553(a) factors. United States v. Tome, 611 F.3d

1371, 1378 (11th Cir. 2010). We ordinarily expect a sentence within the guideline

range to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

A sentence imposed well below the statutory maximum penalty is another indicator

of reasonableness. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008) (per curiam) (holding the defendant’s sentence was reasonable in part

because it was well below the statutory maximum). The weight given to any

specific § 3553(a) factor is committed to the sound discretion of the district court.

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). A court’s failure to

explicitly discuss mitigating evidence presented by the defendant does not render a

sentence unreasonable where the court indicates it considered all the § 3553(a)

factors. United States v. Amedeo, 487 F.3d 823, 833 (11th Cir. 2007).

      We conclude that Mendez’s 52-month sentence is substantively reasonable.


                                          3
              Case: 12-16568     Date Filed: 08/16/2013    Page: 4 of 4


The sentence is in the middle of a 46- to 57-month guideline range; consequently,

we expect it to be reasonable. See Hunt, 526 F.3d at 746. Additionally, Mendez’s

sentence is well below the statutory maximum 20-year penalty, which serves as

another indication of its reasonableness. See Gonzalez, 550 F.3d at 1324. Mendez

argues the district court failed to adequately consider his family circumstances

under § 3553(a). To the contrary, the court explicitly stated it had considered the

parties’ statements in light of the § 3553(a) factors. Additionally, although the

court acknowledged it was particularly mindful of Mendez’s extensive criminal

history, the weight to accord any given factor is within the sound discretion of the

court. Clay, 483 F.3d at 743.

      Mendez also argues his 52-month sentence falls near the high end of the

guideline range, in contrast to low-end sentences handed down in other multiple

reentry cases. Once again, Mendez’s sentence falls roughly in the middle of the

46- to 57-month guideline range. Even if we were to accept that Mendez’s

circumstances are factually similar to other multiple reentry defendants who

received lower-end sentences, Mendez’s sentence merely reflects the broad range

of discretion that a district court has in imposing a reasonable sentence.

Accordingly, we affirm.

      AFFIRMED.




                                          4